
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1(a)(ii)


RESTRICTED STOCK AGREEMENT
UNDER THE
CENTURYLINK 2011 EQUITY INCENTIVE PLAN
(Grants to Outside Directors)

        This RESTRICTED STOCK AGREEMENT (this "Agreement") is entered into as of
                        , by and between CenturyLink,  Inc. ("CenturyLink") and
                         ("Award Recipient").

        WHEREAS, CenturyLink maintains the CenturyLink 2011 Equity Incentive
Plan (the "Plan"), under which the Compensation Committee (the "Committee") of
the Board of Directors of CenturyLink (the "Board") may, among other things,
grant restricted shares of CenturyLink's common stock, $1.00 par value per share
(the "Common Stock"), to outside directors of CenturyLink, subject to such
terms, conditions, or restrictions as it may deem appropriate; and

        WHEREAS, pursuant to the Plan, the Committee has awarded to the Award
Recipient restricted shares of Common Stock on the terms and conditions
specified below;

        NOW, THEREFORE, the parties agree as follows:

1.    AWARD OF SHARES

        Upon the terms and conditions of the Plan and this Agreement,
CenturyLink as of the date of this Agreement hereby awards to the Award
Recipient a total of                          restricted shares of Common Stock
(the "Restricted Stock") that vest, subject to Sections 2, 3, and 4 hereof, in
installments as follows:

Scheduled Vesting Date
 
Number of Shares of Restricted Stock

2.    AWARD RESTRICTIONS

        Section 2.1    In addition to the conditions and restrictions provided
in the Plan, neither the shares of Restricted Stock nor the right to vote the
Restricted Stock, to receive accrued dividends thereon or to enjoy any other
rights or interests thereunder or hereunder may be sold, assigned, donated,
transferred, exchanged, pledged, hypothecated, or otherwise encumbered prior to
vesting. Subject to the restrictions on transfer provided in this Section 2.1,
the Award Recipient shall be entitled to all rights of a shareholder of
CenturyLink with respect to the Restricted Stock, including the right to vote
the shares. All dividends and other distributions relating to the Restricted
Stock will accrue when declared and be paid to the Award Recipient only upon the
vesting of the Restricted Stock.

--------------------------------------------------------------------------------



        Section 2.2    To the extent the shares of Restricted Stock have not
already vested in accordance with Section 1 above, all of the shares of
Restricted Stock shall vest and all restrictions set forth in Section 2.1 shall
lapse on the earlier of:

        (a)   the date on which the Award Recipient's service on the Board
terminates as a result of (i) death, (ii) disability within the meaning of
Section 22(e)(3) of the Internal Revenue Code, or (iii) the ineligibility to
stand for re-election due to CenturyLink's mandatory retirement policy;

        (b)   the date, if any, that the Committee elects, in its sole
discretion, to accelerate the vesting of such unvested Restricted Stock in the
case of retirement from the Board of an Award Recipient on or after attaining
the age of 55 with at least six full years of prior service on the Board; or

        (c)   the occurrence of a Change of Control of CenturyLink, as described
in Section 12 of the Plan.

3.    TERMINATION OF BOARD SERVICE

        Except as otherwise provided in Section 2 above, termination of the
Award Recipient's service on the Board for any reason shall automatically result
in the termination and forfeiture of all unvested Restricted Stock.

4.    FORFEITURE OF AWARD

        Section 4.1    If, at any time during the Award Recipient's tenure as a
director of the Company or within 18 months after termination of such tenure,
the Award Recipient engages in any activity in competition with any activity of
CenturyLink or its subsidiaries (collectively, the "Company"), or inimical,
contrary, or harmful to the interests of the Company, including but not limited
to: (a) conduct relating to the Award Recipient's service on the Board for which
either criminal or civil penalties against the Award Recipient may be sought;
(b) conduct or activity that results in removal of the Award Recipient from the
Board for cause; (c) violation of the Company's policies, including, without
limitation, the Company's insider trading, ethics and compliance policies and
programs; (d) participating in the public reporting of any financial or
operating result that was impacted by the participant's knowing or intentional
fraudulent or illegal conduct; (e) accepting employment after the date hereof
with, acquiring a 5% or more equity or participation interest in, serving as a
consultant, advisor, director, or agent of, directly or indirectly soliciting or
recruiting any officer of the Company who was employed at any time during the
Award Recipient's service on the Board, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
lines of business (a "competitor"), except for (i) any employment, investment,
service, assistance, or other activity that is undertaken at the request or with
the written permission of the Board or (ii) any assistance of a competitor that
is provided in the ordinary course of the Award Recipient engaging in his or her
principal occupation in the good faith and reasonable belief that such
assistance will neither harm the Company's interests in any substantial manner
nor violate any of the Award Recipient's duties or responsibilities under the
Company's policies or applicable law; (f) disclosing or misusing any
confidential information or material concerning the Company; (g) engaging in,
promoting, assisting, or otherwise participating in a hostile takeover attempt
of the Company or any other transaction or proxy contest that could reasonably
be expected to result in a Change of Control (as defined in the Plan) not
approved by the Board; or (h) making any statement or disclosing any information
to any customers, suppliers, lessors, lessees, licensors, licensees, regulators,
employees, or others with whom the Company engages in business that is
defamatory or derogatory with respect to the business, operations, technology,
management, or other employees of the Company, or taking any other action that
could reasonably be expected to injure the Company in its business relationships
with any of the foregoing parties or result in any other detrimental effect on
the Company, then (1) all unvested shares of

2

--------------------------------------------------------------------------------



Restricted Stock granted hereunder shall automatically terminate and be
forfeited effective on the date on which the Award Recipient first engages in
such activity and (2) all shares of Common Stock acquired by the Award Recipient
upon vesting of the Restricted Stock hereunder after the date that precedes by
one year the date on which the Award Recipient's tenure as a director of the
Company terminated or the date the Award Recipient first engaged in such
activity if no such termination occurs (or other securities into which such
shares have been converted or exchanged) shall be returned to the Company or, if
no longer held by the Award Recipient, the Award Recipient shall pay to the
Company, without interest, all cash, securities, or other assets received by the
Award Recipient upon the sale or transfer of such stock or securities.

        Section 4.2    If the Award Recipient owes any amount to the Company
under Section 4.1 above, the Award Recipient acknowledges that the Company may,
to the fullest extent permitted by applicable law, deduct such amount from any
amounts the Company owes the Award Recipient from time to time for any reason
(including without limitation amounts owed to the Award Recipient as directors
fees, reimbursements, retirement payments, or other compensation or benefits).
Whether or not the Company elects to make any such set-off in whole or in part,
if the Company does not recover by means of set-off the full amount the Award
Recipient owes it, the Award Recipient hereby agrees to pay immediately the
unpaid balance to the Company.

        Section 4.3    The Award Recipient may be released from the Award
Recipient's obligations under Sections 4.1 and 4.2 above only if the Board
determines in its sole discretion that such action is in the best interests of
the Company.

5.    STOCK CERTIFICATES

        No stock certificates evidencing the Restricted Stock shall be issued by
CenturyLink until the lapse of restrictions under the terms hereof. Instead,
ownership of the Restricted Stock shall be evidenced by a book entry with the
applicable restrictions reflected. Upon the lapse of restrictions on shares of
Restricted Stock, CenturyLink shall issue the vested shares of Restricted Stock
(either through book-entry issuances or delivery of a stock certificate) in the
name of the Award Recipient or his nominee within 30 days, subject to the other
terms and conditions hereof. Upon receipt of any such vested shares, the Award
Recipient is free to hold or dispose of such shares, subject to (a) applicable
securities laws, (b) CenturyLink's insider trading policy, and (c) any
CenturyLink stock ownership guidelines then in effect for outside directors.

6.    MISCELLANEOUS

        Section 6.    Anything in this Agreement to the contrary
notwithstanding, if, at any time prior to the vesting of the Restricted Stock in
accordance with Section 1 or 2 hereof, CenturyLink further determines, in its
sole discretion, that the listing, registration, or qualification (or any
updating of any such document) of the shares of Common Stock issuable pursuant
hereto is necessary on any securities exchange or under any federal or state
securities or blue sky law, or that the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with the issuance of shares of Common Stock pursuant thereto, or the removal of
any restrictions imposed on such shares, such shares of Common Stock shall not
be issued, in whole or in part, or the restrictions thereon removed, unless such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to CenturyLink.
CenturyLink agrees to use commercially-reasonable efforts to issue all shares of
Common Stock issuable hereunder on the terms provided herein.

        Section 6.2    Nothing in this Agreement shall confer upon the Award
Recipient any right to continue to serve on the Board, or to interfere in any
way with the right of the Company to remove the Award Recipient as a director at
any time.

3

--------------------------------------------------------------------------------



        Section 6.3    Upon being duly executed and delivered by CenturyLink and
the Award Recipient, this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
legal representatives, and successors. Without limiting the generality of the
foregoing, whenever the term "Award Recipient" is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators, or legal representatives to whom this award
may be transferred by will or by the laws of descent and distribution, the term
"Award Recipient" shall be deemed to include such person or persons.

        Section 6.4    The shares of Restricted Stock granted hereby are subject
to the terms, conditions, restrictions, and other provisions of the Plan as
fully as if all such provisions were set forth in their entirety in this
Agreement. If any provision of this Agreement conflicts with a provision of the
Plan, the Plan provision shall control. The Award Recipient acknowledges receipt
from CenturyLink of a copy of the Plan and a prospectus summarizing the Plan,
and further acknowledges that the Award Recipient was advised to review such
materials prior to entering into this Agreement. The Award Recipient waives the
right to claim that the provisions of the Plan are not binding upon the Award
Recipient and the Award Recipient's heirs, executors, administrators, legal
representatives, and successors.

        Section 6.5    Should any party hereto retain counsel for the purpose of
enforcing, or preventing the breach of, any provision hereof, including, but not
limited to, the institution of any action or proceeding in court to enforce any
provision hereof, to enjoin a breach of any provision of this Agreement, to
obtain specific performance of any provision of this Agreement, to obtain
monetary or liquidated damages for failure to perform any provision of this
Agreement, or for a declaration of such parties' rights or obligations
hereunder, or for any other judicial remedy, then the prevailing party shall be
entitled to be reimbursed by the losing party for all costs and expenses
incurred thereby, including, but not limited to, attorneys' fees (including
costs of appeal).

        Section 6.6    This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana.

        Section 6.7    If any term or provision of this Agreement, or the
application thereof to any person or circumstance, shall at any time or to any
extent be invalid, illegal, or unenforceable in any respect as written, the
Award Recipient and CenturyLink intend for any court construing this Agreement
to modify or limit such provision so as to render it valid and enforceable to
the fullest extent allowed by law. Any such provision that is not susceptible of
such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal, or unenforceable, shall not be affected thereby and
each term and provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

        Section 6.8    The Plan and this Agreement contain the entire agreement
between the parties with respect to the subject matter contained herein. This
Agreement may not, without the Award Recipient's consent, be amended or modified
so as to materially adversely affect the Award Recipient's rights under this
Agreement, except (a) as provided in the Plan, as it may be amended from time to
time in the manner provided therein, or (b) by a written document signed by each
of the parties hereto. Any oral or written agreements, representations,
warranties, written inducements, or other communications with respect to the
subject matter contained herein made prior to the execution of the Agreement
shall be void and ineffective for all purposes.

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered on the day and year first above written.

    CENTURYLINK, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------

Glen F. Post, III
Chief Executive Officer and President
 
 
 
 
  


--------------------------------------------------------------------------------

[Name]
Award Recipient


5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1(a)(ii)

